Gilpin, C. J.,

announced the decision of the court. The infancy of the respondent appeared, it was true, in the very inception of the case, and although it would have been the regular and proper course in such a case, to have appointed a guardian ad litem. for her prior to the entry of the decree for partition, the omission to do it amounted, it seemed in the case, to nothing more than an irregularity merely, and such a guardian was afterward appointed for her and before the final decree of partition was entered in it, and there had been no suggestion or intimation made on her behalf, either then or now, either in the court below, or in this, that she had any cause to show against the partition as prayed for, or that any actual harm had been done her in the premises, by reason of the omission to appoint the guardian ad litem on the return of the summons. It consequently does not present a sufficient ground for reversing the final disposition of the matter and decree of the Chancellor in the case. It was competent for him to make the appointment when it was made by him in the case.
The decree is therefore affirmed.